Citation Nr: 1440451	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-37 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether any hand or finger disability (excluding the service-connected residuals of the 4th and 5th metacarpal of the right hand and right wrist tendonitis) is part of or caused or aggravated by the Veteran's service-connected bilateral elbow disabilities.
 
2.  Entitlement to a compensable rating for epicondylitis of the right elbow from May 1, 2006, to May 13, 2011, and entitlement to a rating higher than 30 percent on an extra-schedular basis thereafter. 

3.  Entitlement to a compensable rating for epicondylitis of the left elbow from May 1, 2006, to May 13, 2011, and entitlement to a rating higher than 20 percent on an extra-schedular basis thereafter. 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran retired from active military service in April 2006 with more than 20 years of active military service.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision, which in pertinent part, granted service connection for bilateral epicondylitis, and assigned noncompensable disability ratings, effective May 1, 2006.

In April 2011, the Board remanded the claims for additional development.  By a rating decision in May 2012, the Veteran's disability ratings for right and left epicondylitis were increased to 30 and 10 percent, respectively, effective May 13, 2011.  In February 2013, the Board increased the Veteran's left epicondylitis to 20 percent, effective from May 13, 2011.  In February 2013 and September 2013, the Board remanded the issue of whether the Veteran has hand and finger manifestations related to his service-connected elbow disabilities to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2011 VA examination report shows that the Veteran suffers from bilateral elbow pain and persistent parasthesias, with occasional tingling and numbness in the hands and fingers.  The examiner determined that these symptoms were productive of "significant occupational impairment" because they interfered with the Veteran's ability to perform manual tasks, caused problems lifting and carrying, and resulted in decreased strength.

In February 2013, the Board remanded the claims for a VA examination to determine whether there is an underlying disability causing the Veteran's hand and finger symptoms, and, if so, whether the disability is part of or caused or aggravated by the service-connected bilateral elbow disability.

In April 2013, a VA examiner diagnosed degenerative joint disease (DJD) of the hands and fingers.  The examiner opined, without rationale, that the Veteran's DJD of the hand and finger is most likely due to aging.  In September 2013, the Board determined that the April 2013 medical opinion was inadequate for lack of rationale and remanded the claims for an addendum opinion.  In a November 2013 addendum opinion, the examiner opined that it is less likely as not that the Veteran's DJD of the hands is caused or aggravated by his service-connected elbow conditions.  By way of rationale, the examiner stated that a review of CPRS and C-file provides no objective evidence that the elbow conditions caused or aggravated DJD of the hands.  

The VA examiner did not provide an adequate rationale for the unfavorable finding.  Aside from a conclusory opinion, there was no rationale provided for why the examiner previously found that the Veteran's DJD was due to aging as opposed to his service-connected elbow disability or why the examiner found the DJD of the hands was less likely than not due to or part of the service-connected elbow disability.  Moreover, in providing the conclusory negative etiology opinion, the examiner did not address the May 2011 VA examiner's opinion, which appears to attribute the symptoms of the Veteran's current hand disability to his elbow disability.  Consequently, the Board finds that this opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

With respect to the increased rating issues on appeal, the Board notes that the matters were decided on a schedular basis in the February 2013 Board decision and remand but were remanded for the AOJ to determine if referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  Although it is not entirely clear, it appears from the January 2014 Supplemental Statement of the Case (SSOC) that the AOJ determined that referral was not warranted as the SSOC notes that "Entitlement to a rating higher than 20 percent on an extra-schedular basis thereafter is denied."  However, in light of the May 2011 VA examiner's findings that the Veteran's elbow disabilities cause "significant occupational impairment" because they interfere with the Veteran's ability to perform manual tasks, cause problems lifting and carrying, and result in decreased strength, the Board finds that referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.  Schedule the Veteran for an examination only if deemed necessary by the medical examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that symptoms of the Veteran's hands and fingers (tingling, numbness, and pain) are caused or aggravated by the Veteran's bilateral elbow epicondylitis.  The examiner must address BOTH causation and aggravation.

Additionally, the examiner must address the May 2011 VA examination report, which attributes these symptoms to the Veteran's elbow epicondylitis, and the examination report must include a complete rationale for all opinions expressed.

2.  The AOJ must refer the matters of the Veteran's service-connected elbow disabilities to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321 in light of the May 2011 VA examiner's findings that the Veteran's elbow disabilities result in "significant occupational impairment" because they interfered with the Veteran's ability to perform manual tasks, caused problems lifting and carrying, and resulted in decreased strength.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, readjudicate the claims on appeal.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



